ICJ_047_SouthWestAfrica_LBR_ZAF_1962-12-21_JUD_01_PO_05_FR.txt. 449

OPINION DISSIDENTE DE M. WINIARSKI, PRÉSIDENT

L'objet de la troisième exception peut être analysé de deux
manières. I] est possible de nier l’existence du différend comme tel
entre les demandeurs et le défendeur et de conclure à l’irrecevabilité
de la demande sur la base du Statut de la Cour. On peut également,
en admettant que l’article 7 de l'instrument de Mandat est toujours
en vigueur, comme l’a fait l’avis de la Cour du 11 juillet 1950,
prouver que cet article ne s'applique pas à l’action portée devant la
Cour par les demandeurs et que, par conséquent, la Cour ~’est pas
compétente pour connaître de la présente affaire.

On a fait observer que la question de la recevabilité vient après
celle de la compétence; examiner la question de la recevabilité
présuppose la compétence reconnue. Assurément, il y a des cas où
cette observation est justifiée; mais il y en a d’autres où pour décla-
rer la requête irrecevable il n’est pas nécessaire d’avoir affirmé la
compétence. La Cour permanente de Justice internationale a eu à
cet égard une position pragmatique. Dans un cas elle a dit que la
distinction entre l’incompétence et l’irrecevabilité, claire dans des
ordres juridiques internes, n’a pas la même signification en droit
international. Dans un autre cas elle a exprimé la même opinion.
« Que cette conclusion se qualifie d’« exception », ou qu’elle prenne
le nom de « fin de non-recevoir », il est certain que rien, ni dans le
Statut et dans le Règlement qui la régissent, ni dans les principes
généraux du droit, n'empêche la Cour de s’en occuper dès à présent,
et préalablement à tout débat sur le fond, puisque c’est de sa
non-admission que dépendra la possibilité d’un tel débat. » (Haute-
Silésie polonaise, C. P. J. I., série A n° 6, p. 19.)

L'aspect indiqué en second lieu tient du droit matériel aussi
bien que du droit de la procédure: il s’agit de savoir si la Cour est
compétente pour connaître de l'affaire dans laquelle les demandeurs
n'ont pas d'intérêt juridique personnel qui est pour eux en cause
ainsi qu’il résulte des faits constatés par les demandeurs eux-mêmes.

Pour le besoin de la démonstration on voudra supposer que le
sens de l’article 7 après examen reste douteux; en réalité il ne l’est
point, ainsi qu’il sera montré tout à l'heure. La première question
qui se pose dans ce cas hypothétique est celle de savoir quelle était
la pratique de la Société des Nations à cet égard, quelle indication
nous a été laissée en ce qui concerne soninterprétation et application.
Or, à l'époque de la Société des Nations, quatorze Mandats ont été
en vigueur pendant vingt-cinq ans. Sur toute cette période on ne
trouve qu’une seule affaire relative aux Mandats qui ait été jugée par

134
450 AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. WINIARSKI)

la Cour permanente de Justice internationale, l'affaire de Mavrom-
matis, et ce fait seul est significatif; elle a fait l’objet de trois arrêts
(Série A, n°’ 2, 5 et II).

La Cour a porté son examen, entre autres, sur le point principal
suivant: « Violation des obligations internationales contractées par
le Mandataire et le préjudice en découlant au détriment de M. Ma-
vrommatis » (Série A, n° 5, p. 28, II). Il y était question de plusieurs
concessions: dans un de ces cas la Cour demande (ibid., p. 38):
« Ce seul fait a-t-il constitué un manquement aux obligations inter-
nationales visées par l’article 11 du Mandat? » Elle a pu constater
(cbid., n° 11, p. 18), en vertu de la compétence qu’« elle tient de
l’article 26 du Mandat » (cet article correspond à notre article 7)
une violation de l’article 11 du Mandat au détriment du ressortissant
grec. Dans un autre cas (2bid., n° 5, p. 51) la Cour a décidé et jugé
« qu'aucun préjudice résultant de ce fait au détriment de M. Ma-
vrommatis n’a été prouvé » et débouté le demandeur de sa demande
sur ce point. C'était un cas classique.

Les auteurs de quelques opinions dissidentes étaient d’avis qu'il
ne s’agissait pas d’un différend entre États, qu’en réalité c'était un
différend entre la Grande-Bretagne et M. Mavrommatis.

La Cour était à ses débuts et elle a jugé nécessaire de répondre à
ces arguments en énonçant, d’une manière définitive, le principe
indiscutable (5bid., n° 2, p. 12): « Du moment qu'un État prend fait
et cause pour un de ses nationaux devant une juridiction interna-
tionale, cette juridiction ne connaît comme plaideur que le seul
Etat... En prenant fait et cause pour un des siens ... cet Etat fait, à
vrai dire, valoir son droit propre. »

Mais a côté de cette divergence d’opinions il y en avait une autre
beaucoup plus importante. Le juge Bustamante dans son opinion
dissidente (Série A, n° 2, p. 81) a écrit: « Comme la Société des
Nations ne pouvait pas comparaitre en qualité de partie dans un
litige relatif à l’application ou à l'interprétation du Mandat, étant
donné les termes restrictifs de l’article 34 du Statut de la Cour, ce
sont les Membres de la Société qui ont été autorisés, en leur condition
de Membres, à porter devant la Cour les questions relatives à l’inter-
prétation et à l'application du Mandat. » Et plus loin (1b14., p.82):
« Quand le Mandataire agit ... en face des individus ou des associa-
tions privées nous ne sommes pas en présence de relations juridiques
entre le Mandataire et les Membres de la Société mandante, mais en
présence des relations juridiques entre des tiers qui n’ont rien à faire
avec le Mandat même. »

L'opinion du juge Oda paraît se rapprocher de la précédente
(tbid., p. 86): « Un droit de surveillance indirecte est donné à la
Cour, à la condition qu'il puisse être exercé seulement à la demande
d’un Membre de la Société des Nations. La requête de celui-ci doit

135
451 AFF. S.-0. AFRICAIN (OPIN. DISS. DE.M. WINIARSKI)

étre présentée exclusivement en vue de sauvegarder un intérét
général. »

Ni lord Finlay, n1 J. B. Moore, tous deux de la minorité pour
d’autres raisons, n’ont pu partager ces idées. Lord Finlay indique
(tbid., p. 42), au contraire, que dans le Mandat pour la Palestine
(plus développé que pour le Sud-Ouest africain) il existe toute une
série de dispositions qui peuvent étre violées par le Mandataire au
détriment d'un autre Membre de la Société des Nations (to tts
prejudice ; art. 5-21): fonctionnement du système judiciaire, liberté
des communications et du transit, égalité de traitement, même en ma-
tière d’antiquités et de fouilles, possibilité de discrimination d’une
nation sans motif, etc. (p. 43): « Toutes ces clauses, dit-il, offrent
d’infinies possibilités de conflits. entre le Mandataire et les autres
Membres de la Société des Nations et il était au plus haut point
nécessaire qu’un tribunal fût prévu pour régler ces conflits. » Moore
écrit de même (p. 61): « Il doit y avoir un différend dans ce sens:
le gouvernement qui se plaint d’avoir subi un préjudice doit avoir
exposé l’objet de sa réclamation », etc. L'opinion des juges Busta-
mante et Oda est restée isolée. En 1950, deux juges, sir Arnold
MeNair et M. Read, ont exprimé des opinions analogues, mais, ici
encore, la Cour n’a pu partager ces vues.

Le Conseil, l’organe de surveillance de la Société des Nations,
a eu à s'occuper constamment des problèmes juridiques importants ;
dans aucun cas il n’a demandé un avis consultatif de la Cour malgré
quelques suggestions de la Commission permanente des Mandats;
jamais, sauf erreur, il n’a envisagé la possibilité pour un Membre
de la Société des Nations de porter devant la Cour une question
touchant à la surveillance générale de ladministration mandataire
qui était de la compétence exclusive du Conseil et dans une certaine
mesure de l’Assemblée. Les deux rapports Hymans au Conseil (du
5 août et 26 octobre 1920) et le rapport présenté par le Conseil à
l’Assemblée de la Société des Nations le 6 décembre 1920.sur « Les
responsabilités qui incombent à la Société des Nations en vertu
de l’art. 22 (Mandats) » ignorent un tel problème.

Les demandeurs invoquent quelques opinions de juristes en faveur
d’un contrôle général auquel tout Membre de la Société des Nations
pouvait soumettre tout Mandataire en le citant devant la Cour per-
manente de Justice internationale.

Et pourtant M. van Rees, l’un des membres les plus actifs et le
vice-président de la Commission permanente des Mandats, dans son
livre’Les Mandats internationaux, tome premier: Le contrôle 1nter-
national de l'administration mandataire (Paris, 1927), ne dit mot
sur le prétendu contrôle judiciaire de la Cour permanente de Justice
internationale pouvant être mis en mouvement par n'importe quel
Membre de la Société des Nations. Mieux encore, la publication
officielle Le système des Mandats, origine, principes et application,
que la Société des Nations a fait paraître en 1945, avec préface du

136
452 AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. WINIARSKI)

Secrétaire général par intérim, M. Sean Lester, est aussi muette sur
ce prétendu rôle de la Cour, bien qu’elle contienne un mot en passant
pour signaler la clause juridictionnelle; et pourtant un rôle pareil,
s’il avait été prévu, n’aurait pu échapper à l'attention de ses auteurs.
Si dans les milieux de la Société des Nations: Conseil, Secrétariat,
Commission permanente des Mandats, on envisageait le contrôle
judiciaire, ne fût-ce que comme une possibilité prévue pour les ca:
extrêmes par les accords internationaux, le fait que nous n’en trou.
vons aucune mention dans ces deux livres ‘est inexplicable. Si à
l’époque de la Société des Nations, quand les auteurs du Pacte et des
Mandats et leurs collaborateurs étaient encore en vie, un contrôle
judiciaire tel que les demandeurs le proposent n’a pas été envisagé
avec autorité, cela peut être considéré comme preuve que l’on ne le
comprenait pas ainsi. .

La caractéristique de ce prétendu contrôle était qu'il pouvait
être mis en mouvement par tout Membre de la Société des Nations
qui estimerait qu’il existait entre lui et l'administration mandataire
un « désaccord sur un point de droit ou de fait, une contradiction,
une opposition de thèses juridiques » sur la façon dont le Mandataire
s’acquittait de son Mandat. On a invoqué à cette occasion une insti-
tution du vieux droit pénal romain appelée acito popularis, qui
cependant paraît étrangère aux systèmes juridiques modernes de
1919-1920 et au droit international. Est-il possible que telle ait été
l’intention commune des auteurs des textes de Mandats? Rien
ne le prouve; on l’affirme sans avoir essayé de le démontrer; bien au
contraire, il semble que les circonstances dans lesquelles le Mandat
a été créé excluent une telle possibilité.

A la fin de la première guerre mondiale deux nouvelles institutions
ont été introduites dans le droit international: les traités de mino-
rités et les Mandats. Les premiers ont été imposés aux « États
nouveaux » et à quelques autres États par les Principales Puissances
alliées et associées. Ces traités prévoyaient, comme garantie de leur
correcte observation, la juridiction de la Cour, obligatoire pour les

tats soumis à ce regime; mais les Principales Puissances ont
voulu partager la responsabilité de cette nouveauté et des instances
pouvaient être introduites par tout Membre représenté au Conseil
de la Société des Nations, donc au début par les quatre Principales
Puissances et par les quatre autres Membres non permanents.

Les Mandats ont été l'œuvre des Principales Puissances alliées
et associées qui ont partagé entre elles (excepté les États-Unis, mais
y compris la Belgique) les territoires conquis et étaient tombées
d'accord sur les termes des Mandats. Cela ressort clairement notam-
ment du rapport fait par le vicomte Ishii au Conseil le 26 février 1922
(S. d. N., J. O. n° 8, 1922, p. 850): « En général, par conséquent, le
rôle du Conseil pourra se borner à la ratification des propositions
faites par les Puissances mandataires »; ce qui fut fait avec quelques

137
453 AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. WINIARSKI)

modifications dont une seule nous intéresse ici.

Ces Puissances étaient réalistes; on connaît leurs résistances à
l’idée du Mandat. Il est difficile d'admettre qu’elles aient assumé,
comme Mandataires, la charge de leur responsabilité judiciaire,
lourde, nouvelle et imprévisible dans ses implications, envers tout
Membre de la Société des Nations qui soulèverait des objections à
leur administration mandataire. Cette actio popularis aurait cons-
titué une telle nouveauté dans les rapports internationaux, nou-
veauté dépassant dans ses conséquences la nouveauté de l'institution
des Mandats elle-même, que, si les auteurs de ces textes avaient été
tous d’accord pour s'imposer à eux-mêmes une pareille charge, ils
n'auraient pas manqué de le dire expressément, comme ils l'ont fait
à l'endroit de quelques Etats soumis au régime des minorités.

On ne saurait déduire une telle obligation comme impliquée,
sous-entendue ou résultant d’un accord tacite, et ceci d'autant
qu’il s'agissait d’un engagement en faveur des tiers futurs et in-
connus. La nécessité d’une stipulation expresse et claire s’imposait
plus que jamais. Il est difficile de voir dans le paragraphe 2 de l’ar-
ticle 7 autre chose q’une simple clause juridictionnelle correspon-
dant à l’époque, car pour apprécier le caractère et la portée d’un
acte juridique il faut se placer au moment de sa confection. La seule
remarque qui puisse être faite concerne le caractère unilatéral de
cette clause, d’ailleurs assez naturel dans un pareil acte.

Le 17 décembre 1920, lord Balfour avait soumis à l'approbation
du Conseil, entre autres, l'instrument de Mandat pour le Sud-Ouest
africain. L’alinéa 2 de l’article 7 de ce texte était ainsi libellé:
«Tout différend, quel qu’il soit, qui viendrait à s’élever entre les
Membres de la Société des Nations ... sera soumis à la Cour Per-
manente », etc. Le Conseil a modifié cet alinéa en lui donnant la
forme actuelle: « Le mandataire accepte que tout différend. soit
soumis à la Cour Permanente », etc. L’explication se trouve dans le
rapport Ishii susmentionné (27d. p. 854). En proposant une modi-
fication de la clause juridictionnelle des instruments de Mandats qui
allaient être approuvés le 20 juillet 1922, le rapporteur a soumis une
formule identique à celle de l’article 7, alinéa 2, en question: « Une
modification semblable a été apportée par le Conseil aux projets
des Mandats C. Elle fut inspirée par la pensée que des Membres
de la Société des Nations, autres que le Mandataire, ne pourraient
pas être obligés de soumettre leurs différends à la Cour permanente
de Justice internationale sans leur approbation. »

Si les Puissances représentées au Conseil étaient tellement
attentives au droit des États Membres de ne pas être liés sans leur
consentement exprès, il est difficile d'admettre qu'elles aient
introduit ce prétendu droit d’action sans le dire expressément.

Il n’est pas possible de voir un appui de la thèse des demandeurs
dans ce que l’on appelle la Tanganyika clause.

138
454 AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. WINIARSKI)

L'article 13 du Mandat britannique sur l’Est africain contient,
à côté de l'alinéa premier qui correspond exactement à la clause
juridictionnelle de l’article 7 du Mandat sur le Sud-Ouest africain,
un autre alinéa ainsi libellé:

«Les États Membres de la Société des Nations pourront égale-
ment soumettre au jugement de ladite Cour, au nom de leurs natio-
naux, toutes plaintes émanant de ces derniers et signalant une
atteinte portée à leurs droits tels qu'ils sont définis par le présent
mandat. »

On a dit que puisque cet alinéa autorise spécialement tout État
Membre de la Société des Nations à soumettre à la Cour tout cas
d'atteinte portée aux droits de ses ressortissants, le premier alinéa,
et par conséquent l’article 7 de notre Mandat autorise l’action en
contrôle judiciaire général. Cette conclusion n’est pas fondée: si
cet instrument, unique parmi les quatorze instruments de Mandat, a
consacré un alinéa spécial aux cas d’atteinte portée aux droits des
nationaux d’un Etat Membre, l'alinéa premier vise simplement les
cas d'atteinte portée aux droits propres de l'État. L’énonciation
de la Cour de 1924, citée ci-dessus, a mis de l’ordre dans ces pro-
bièmes.

Personne n’a pu expliquer comment cet alinéa, qui paraît
parfaitement inutile, a pu se trouver dans le seul Mandat pour le
Tanganyika, mais cela n’a pas la moindre importance. La Commis-
sion permanente des Mandats a abordé.cette question en 1925 et
a vite renoncé à en poursuivre la discussion.

Dans la pratique de la Société des Nations il n’y avait pas deux
mécanismes de contrôle: judiciaire et administratif. La surveillance
exercée par le Conseil (assisté de la Commission permanente des
Mandats) n’était pas un contrôle administratif, ni par le caractère
de l'organe qui n’était pas un organe administratif, ni par son objet.
Le Conseil était un organe politique; il exerçait la surveillance du
point de vue de la conformité de l’administration mandataire
avec les termes du Mandat, donc du point de vue de la légalité;
par conséquent il avait à décider des questions de droit et il le
faisait en s’entourant de compétences qualifiées; mais, la matière
étant éminemment politique, il agissait avec toute la souplesse
nécessaire; il n’avait jamais fait usage de la faculté de s'adresser
à la Cour permanente de Justice internationale pour avis. D'un
autre côté, tout Membre de la Société des Nations qui se croyait
lésé par la façon dont le mandataire exerçait ses fonctions avait
le droit de porter normalement le différend devant la Cour. Il
n'y a eu qu'une affaire de ce genre, l'affaire Mavrommatis, cas
classique.

En ce qui concerne la doctrine, qu'il suffise de citer l'opinion
du professeur Feinberg dans son cours fait à l’Académie de droit
international de La Haye. Il résume bien l’état de cette question

139
455 AFF, S.-O, AFRICAIN (OPIN. DISS. DE M. WINIARSKI)

en 1937, donc peu avant la deuxième guerre mondiale.

«D'accord avec la plupart des auteurs qui se sont, dans leurs
travaux, prononcés sur la question posée, nous croyons que la clause
judiciaire ne confère aux Membres de la Société des Nations la
faculté de citer unilatéralement une Puissance mandataire devant
la Cour que dans les seuls cas où ils peuvent alléguer la violation
d’un droit qui leur est propre ou un préjudice porté aux intérêts de
leurs nationaux. Il nous semble que cette interprétation est tout à
fait fondée et conforme à l’économie générale du système des
mandats. Il est difficile de concevoir, en effet, que, par l'insertion
de la clause judiciaire dans les textes de mandat, on ait voulu
accorder à chaque Membre de la Société des Nations un pouvoir
tellement étendu qu’il lui permette de s’ériger en censeur de la
gestion mandataire. Le but poursuivi était sans doute plus restreint;
il s'agissait de renvoyer obligatoirement devant la Cour tous les
conflits pouvant surgir par suite de la non-exécution des obligations
assumées par un mandataire, aux termes du mandat, vis-à-vis des
autres Membres de la Société des Nations. »

oe
ok *

Les demandeurs invoquent la clause juridictionnelle de l’article 7
du Mandat qui, d’après l’avis de 1950, «est encore en vigueur », et
d’après laquelle l’Union sud-africaine est tenue de reconnaître
comme obligatoire la juridiction de la Cour «pour tout différend,
quel qu’il soit », relatif à l'interprétation ou à l'application des
dispositions du Mandat.

Ces mots évidemment ne signifient nullement n’importe quel
différend et encore moins n'importe quelle divergence d'opinion
qu’un État se plairait à porter devant la Cour. Un principe du droit
international veut que toute disposition conventionnelle soit in-
terprétée sur le fond du droit international commun. Ces mots
de l’article 7 ne sauraient être interprétés en contradiction avec
la règle générale de procédure d’après laquelle l’État demandeur
doit avoir qualité pour introduire l'instance, c’est-à-dire un droit
subjectif, un intérêt individuel, réel, actuel et juridiquement pro-
tégé. « Pas d'intérêt, pas d'action»: ce vieux brocard exprime,
dans une forme simplifiée mais somme toute exacte, la règle de
tout droit interne mais aussi du droit international. Nous l'avons
vu dans l'affaire Mavrommatis. Dans l'affaire du Wimbledon la
Cour permanente de Justice internationale a répondu à l’objection
de l’Allemagne (Série A n° I, p. 20) que «chacune des Puissances
demanderesses a un intérêt évident à l’exécution des stipulations
qui concernent le canal de Kiel, puisqu'elles ont toutes des flottes
et des navires marchands battant leur pavillon ».

Le Statut de la Cour est expressément dans le même sens, puisque
son article 62 exige que la demande d'intervention soit formée
par l'État qualifié; cet Etat doit justifier « d’un intérêt d'ordre

140
456 AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. WINIAPSKI)

juridique. qui est pour lui en cause », et c’est la Cour qui décide si
cette condition est remplie. M. O. Hudson, dans la deuxième édition
de son livre sur la Cour (1943, p. 420), dit: « Sur la nature précise
de l'intérêt d'ordre juridique dont, aux termes de l’article 62,
l’intervenant doit justifier l'existence, il existe quelque incertitude;
cet article paraît exiger un intérêt spécial à côté de l'intérêt général
porté par un État au développement du droit international. »
Ailleurs (p. 209) il constate: « Le Comité de juristes de 1920 désirait
exclure lintervention politique »; il faut croire que les mêmes
motifs valent pour l'exclusion de l’action politique.

Dans la discussion du Règlement de Ia Cour en 1922 (Série D
n° 2, p. 87) le juge Max Huber dit qu’il «ne croit pas que l’inter-
vention, aux termes de l’article 62, puisse être admise dans les
cas où un droit positif, concret, n’est pas en jeu ». Et le juge Anzi-
lotti (p. go) ne croit pas que l’article 62 vise les cas présentant un
intérêt au point de vue du droit international; il faut avoir un
véritable droit dans la question litigieuse. Un ouvrage hollandais
récent constate que le droit international public exige aussi du
demandeur qu’il ait un intérêt à sa demande. « Pourquoi, en effet,
le précepte vaudrait-il uniquement pour l’intervenant et non pour
le demandeur? » C’est un principe du droit international qui lui
est commun avec les ordres juridiques nationaux.

Les demandeurs reconnaissent le principe, puisqu'ils répètent
souvent qu’ils ont un «intérêt juridique »; mais quel intérêt?
Celui de veiller à ce que les charges du Mandat soient fidèlement
exécutées par les mandataires? Ou encore celui de défendre les
intérêts fondamentaux de la communauté internationale organisée
à la réalisation de la paix et de la sécurité internationales? Les
demandeurs opposent les intérêts qu'ils qualifient de « matériels »,
« pécuniaires », «étroits » aux intérêts juridiques supérieurs.

Il n’est pas nécessaire de s'étendre sur les conceptions de l’action
et de l'intérêt. Dans la doctrine les constructions et les formules
abondent.. Mais on peut considérer comme classique la définition
de Chiovenda: « L’intérét est une condition de l’action et consiste
en ce que sans l’intervention des organes judiciaires le demandeur
subirait un préjudice injuste. » L'intérêt est donc personnel et
direct.

La Cour n’avait pas à examiner le point de savoir si dans les pré-
sentes affaires les demandeurs ont un tel intérêt, puisqu'ils déclarent
eux-mêmes qu'ils ne l’entendent pas ainsi. Pour intenter la présente
action ils affirment qu'ils ont un intérêt juridique suffisant (Mé-
moire, pp. 62-63): «intérêt juridique à s'assurer par une pro-
cédure juridique que la mission sacrée de civilisation créée par
le Mandat n'est pas violée ». Mais un tel intérêt juridiquement
protégé ne leur a été conféré par aucun acte international; Particle 7
ne connaît pas une telle action. Ils n’ont pas la qualité pour agir

I41
457 AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. WINIARSKI)

en justice. L'élément décisif pour l'interprétation de l’article 7,
alinéa 2, se trouve dans la formule même de la disposition si âpre-
ment contestée.

L’alinéa 2 de l’article 7 dit: « différend qui ne soit pas susceptible
d’être réglé par des négociations ». Les demandeurs affirment et
l’Assemblée générale décide (résolution 1565 (XV) du 18 décembre
1960): « Le différend qui oppose l’Éthiopie et le Libéria et d’autres
États Membres à l’Union sud-africaine n’a pas été et ne peut pas
être réglé par la négociation. » Le défendeur conteste que le différend
ne puisse pas être réglé par la négociation. Il y a là un malentendu.
Il ne s’agit pas de savoir si des négociations avaient réellement eu
lieu et si elles ont abouti à un point mort.

Quand l’article 7 met une condition: « qui ne soit pas susceptible
d’étre réglé par la négociation », il reste dans la ligne traditionnelle
des clauses arbitrales. Il vise un différend qui par sa nature se
préte a étre réglé par la négociation, mais dans ce cas particulier
ne pouvait l'être pour une raison ou pour une autre, donc, un
différend dans un sens classique, admis il y a plus de 40 ans par le
droit international commun. Dans l'affaire relative aux Ressortis-
sants des Etats-Unis d'Amérique au Maroc (Recueil 1952, p. 189),
la Cour a dit: « Il est nécessaire ... de tenir compte du sens du
terme « différend » à l’époque où les traités furent conclus. »

Mais par des négociations entre États ne peuvent être réglés
que des différends où les parties disposent librement de leurs droits
et de leurs intérêts. La condition de l’article 7 prouve de manière
décisive que cet article n’envisage que des affaires judiciaires
dans le vrai sens du mot et le seul universellement accepté, d’après
lèquel des États qui se croient titulaires des droits et des intérêts
juridiquement protégés et qui n’ont pu régler leur différend par
voie de négociations demandent au juge de les départager.

Dans les affaires soumises à la Cour, les trois États ne peuvent
pas régler par la négociation entre eux les problèmes qui font l’objet
des conclusions des demandeurs parce qu’il ne s’agit pas de leurs
droits et intérêts. |

Il suffit de se reporter aux neuf demandes des mémoires qui
constituent le fond de l'affaire pour voir que des problèmes tels
que la qualification de l’Assemblée générale pour exercer les
fonctions de contrôle, ou le devoir de présenter des rapports annuels,
ou celui de préparer des habitants à l’autonomie, ne pouvaient
être réglés par la négociation entre le mandataire et un autre
Membre de la Société des Nations. Ils ne sont pas maîtres de ces
problèmes, de ces devoirs et de ces intérêts. Cette condition interdit
l'interprétation de l’article 7 avancée par les demandeurs; par con-
séquent, il est inutile d'examiner l'impossible situation dans la-
quelle se serait trouvé le Conseil si ces problèmes avaient dû être

142
458 AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. WINIARSKI)

réglés par les négociations entre États Membres à leur manière
et à leur convenance; ou si un problème réglé par le Conseil d’ac-
cord avec le mandataire pouvait être porté devant la Cour par
n'importe quel Membre de la Société des Nations.

L'arrêt admet comme un fait indéniable que le contrôle judiciaire
général à la portée de tous les Membres de la Société des Nations a
été dès le début considéré comme une garantie indispensable du
système des Mandats: le Conseil en définitive était impuissant
devant le refus d’un mandataire de se conformer à ses décisions ou
recommandations; impuissante l’Assemblée, qui d’ailleurs n’était
appelée normalement à exercer dans ce domaine qu’une linfluence
morale; les avis éventuels de la Cour permanente de Justice inter-
nationale n'étaient pas obligatoires; restait donc l’action individuelle
ou collective des Membres de la Société des Nations par voie con-
tentieuse, puisque ni le Conseil ni la Société des Nations n'avaient
le droit d’ester en justice.

Cette hypothèse est invraisemblable; elle n’a pu et ne peut être
prouvée. L'article 22, paragraphe 1, du Pacte dispose im fine:
« Le bien-être et le développement de ces peuples forment une
mission sacrée de la civilisation, et il convient d’incorporer dans le
présent Pacte des garanties pour l’accomplissement de cette
mission. » Ces garanties sont énoncées dans les paragraphes suivants
de l’article 22. Le régime des Mandats se passait assez bien de la
« garantie » admise maintenant par la Cour et dont le Conseil n’é-
prouvait probablement aucun besoin, comme il n’éprouvait aucun
besoin de l’exécution forcée, les dispositions du Pacte et de l’accord
de Mandat ayant été jugées suffisantes par les auteurs de ces
instruments.

Si l’Assemblée générale et la République sua-atricaine se heurtent
à une très sérieuse difficulté pour trouver une solution satisfaisante
dans cette situation incontestablement anormale, la Cour, qui
n’est pas appelée à se prononcer ex aequo et bono, malgré tout son
désir de contribuer au règlement du conflit ne peut le faire sans
se trouver en désaccord avec les dispositions de droit qui régissent
la matière. Et la compétence de la Cour doit être bien établie dans
l'intérêt de la communauté internationale.

(Signé) B. WINIARSKI.

143
